            Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 1 of 32




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 ONSTREAM MEDIA CORPORATION,

                              Plaintiff,
                                                         Case No. 6:21-cv-00684
                  v.


                                                          Jury Trial Demanded
 HAIVISION SYSTEMS, INC.,

                           Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Onstream Media Corporation (“Onstream”) files this Complaint against

Haivision Systems, Inc. (“Haivision”) for patent infringement of United States Patent

Nos. 9,161,068; 9,467,728; 10,038,930; 10,200,648; 10,674,109; 10,694,142; and 10,848,707

(the “patents-in-suit”) and alleges as follows:

                                NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.

                                           THE PARTIES

       2.       Onstream is a corporation organized under laws of the State of Florida

with its principal place of business at 1451 W. Cypress Creek Rd., No. 204, Ft.

Lauderdale, FL 33309.
               Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 2 of 32




          3.       On information and belief, Haivision is a company organized and existing

under the laws of Canada with its principal place of business at 4445 Garand Street,

Saint Laurent, Quebec, Canada.

          4.       On information and belief, Defendant acts in concert to design,

manufacture, sell, offer for sale, import, distribute, advertise, and/or otherwise promote

the accused infringing method, products and services in the United States, the State of

Texas, and this judicial district.

                                  JURISDICTION AND VENUE

          5.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.

          6.       Haivision is subject to this Court’s personal jurisdiction, in accordance

with due process and/or the Texas Long Arm Statute because, in part, Haivision has

“commit[ted] a tort in whole or in part in this state.” See Tex. Civ. Prac. & Rem. Code §

17.042.

          7.       This Court also has personal jurisdiction over Defendant because

Defendant has sufficient minimum contacts with this forum as a result of business

conducted within the State of Texas and this judicial district. In particular, this Court

has personal jurisdiction over Defendant because, inter alia, Defendant, on information

and belief (directly and/or through its subsidiaries, affiliates, or intermediaries), have

substantial, continuous, and systematic business contacts in this judicial district, and




                                                  2
            Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 3 of 32




derive substantial revenue from goods and services provided to individuals in the State

of Texas and this judicial district.

       8.       Defendant (directly and/or through its subsidiaries, affiliates, or

intermediaries) have purposefully availed themselves of the privileges of conducting

business within the State of Texas and in this judicial district, has established sufficient

minimum contacts with this judicial district such that it should reasonably and fairly

anticipate being hauled into court in this judicial district, has purposefully directed

activities at residents of this judicial district, and at least a portion of the patent

infringement claims alleged in this Complaint arise out of or are related to one or more

of the foregoing activities.

       9.       Venue is proper as to Defendant, which are organized under the laws of

Canada. 28 U.S.C. § 1391(c)(3) provides that “a defendant not resident in the United

States may be sued in any judicial district, and the joinder of such a defendant shall be

disregarded in determining where the action may be brought with respect to other

defendants.”

                               United States Patent No. 9,161,068

       10.      On October 13, 2015, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued United States Patent No. 9,161,068 (“the ’068

patent”) entitled “Remotely Accessed Virtual Recording Room” to inventor Gregory

Duane Ellis.

       11.      The ’068 patent is presumed valid under 35 U.S.C. § 282.

       12.      Onstream owns all rights, title, and interest in the ’068 patent.


                                                3
         Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 4 of 32




       13.     On information and belief, Onstream has not granted Haivision an

approval, an authorization, or a license to the rights under the ’068 patent.

       14.     The ’068 patent relates to, among other things, an audio and video stream

recording, storage, and delivery system.

       15.     The claimed invention(s) of the ‘068 patent sought to solve problems with,

and improve upon, existing audio and video recording, storage, delivery systems. For

example, the ‘068 patent states:

       Unfortunately, new systems and methods for increasing the capabilities of
       online business-related communications and transactions often result in
       increased intellectual complexity and/or increased computer system
       requirements. This tendency is undesirable because another main avenue
       for increasing the productively of online business-related communications
       and transactions is to increase the number of people who are participating
       in these online business-related transactions.

See ’068 Specification at col. 1, ll. 31-39.

       16.     The ‘068 patent then states:

       Accordingly, it would be highly valuable if any new systems and methods
       for increasing the capabilities of online business-related communications
       and transactions also could be simple enough to help attract new users to
       the online business market and also not have extensive computer system
       requirements.

See ’068 Specification at col. 1, ll. 39-44.

       17.     The ‘068 patent then also states:

       Accordingly, there has been a long existing need for a system that improves
       the level of communication possible with respect to online business-related
       transactions. Further, there is a continuing need for an improved system
       and/or method that is simple, efficient, and does not have extensive
       computer system requirements. Accordingly, those skilled in the art have
       long recognized the need for a system and method that addresses these and
       other issues.


                                               4
         Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 5 of 32




See ’068 Specification at col. 1, ll. 45-52.

       18.     The invention(s) claimed in the ’068 patent solves various technological

problems inherent in the then-existing audio and video recording, storage, and delivery

systems and enables audio and video recording, storage, and delivery systems to,

among other things, (1) function more efficiently, (2) lower the required level of

expertise for users of such systems, (3) avoid the need to install and burden front end

computer and electronic devices with additional software, (4) reduce or eliminate

entirely the need for local memory storage devices and other specialized recording

equipment, and (5) reduce or eliminate other hardware and software requirements

inherent in prior art audio and video recording and distribution systems.

                              United States Patent No. 9,467,728

       19.     On October 11, 2016, the USPTO duly and legally issued United States

Patent No. 9,467,728 (“the ’728 patent”) entitled “Remotely Accessed Virtual Recording

Room” to inventor Gregory Ellis.

       20.     The ’728 patent is presumed valid under 35 U.S.C. § 282.

       21.     Onstream owns all rights, title, and interest in the ’728 patent.

       22.     Onstream has not granted Haivision an approval, an authorization or a

license to the rights under the ’728 patent.

       23.     The ’728 patent relates to, among other things, an audio and video stream

recording, storage, and delivery system.




                                               5
         Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 6 of 32




       24.       The specification of the ’728 patent is the same as the ’068 patent

specification, and solves the problems recited above and described in the ’728 patent

specification.

                              United States Patent No. 10,038,930

       25.       On July 31, 2018 the USPTO duly and legally issued United States Patent

No. 10,038,930 (“the ’930 patent”) entitled “Remotely Accessed Virtual Recording

Room” to inventor Gregory Duane Ellis.

       26.       The ’930 patent is presumed valid under 35 U.S.C. § 282.

       27.       Onstream owns all rights, title, and interest in the ’930 patent.

       28.       Onstream has not granted Haivision an approval, an authorization or a

license to the rights under the ’930 patent.

       29.       The ’930 patent relates to, among other things, an audio and video stream

recording, storage, and delivery system.

       30.       The specification of the ’930 patent is the same as the ’068 patent

specification, and solves the problems recited above and described in the ’930 patent

specification.

                              United States Patent No. 10,200,648

       31.       On February 5, 2019, the USPTO duly and legally issued United States

Patent No. 10,200,648 (“the ’648 patent”) entitled “Remotely Accessed Virtual Recording

Room” to inventor Gregory Duane Ellis.

       32.       The ’648 patent is presumed valid under 35 U.S.C. § 282.

       33.       Onstream owns all rights, title, and interest in the ’648 patent.


                                                6
         Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 7 of 32




       34.       Onstream has not granted Haivision an approval, an authorization or a

license to the rights under the ’648 patent.

       35.       The ’648 patent relates to, among other things, an audio and video stream

recording, storage, and delivery system.

       36.       The specification of the ’648 patent is the same as the ’068 patent

specification, and solves the problems recited above and described in the ’648 patent

specification.

                              United States Patent No. 10,674,109

       37.       On June 2, 2020, the USPTO duly and legally issued United States Patent

No. 10,674,109 (“the ’109 patent”) entitled “Remotely Accessed Virtual Recording

Room” to inventor Gregory Duane Ellis.

       38.       The ’109 patent is presumed valid under 35 U.S.C. § 282.

       39.       Onstream owns all rights, title, and interest in the ’109 patent.

       40.       Onstream has not granted Haivision an approval, an authorization or a

license to the rights under the ’109 patent.

       41.       The ’109 patent relates to, among other things, an audio and video stream

recording, storage and delivery system.

       42.       The specification of the ’109 patent is the same as the ’068 patent

specification, and addresses and solves the problems recited above and described in the

’109 patent specification.




                                                7
         Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 8 of 32




                             United States Patent No. 10,694,142

       43.    On June 23, 2020, the USPTO duly and legally issued United States Patent

No. 10,694,142 (“the ’142 patent”) entitled “Remotely Accessed Virtual Recording

Room” to inventor Gregory Duane Ellis.

       44.    The ’142 patent is presumed valid under 35 U.S.C. § 282.

       45.    Onstream owns all rights, title, and interest in the ’142 patent.

       46.    Onstream has not granted Haivision an approval, an authorization or a

license to the rights under the ’142 patent.

       47.    The ’142 patent relates to, among other things, an audio and video stream

recording, storage and delivery system.

       48.    The specification of the ’142 patent is the same as the ’068 patent

specification, and addresses and solves the problems recited above and described in the

’142 patent specification.

                             United States Patent No. 10,848,707

       49.    On November 24, 2020, the USPTO duly and legally issued United States

Patent No. 10,848,707 (“the ’707 patent”) entitled “Remotely Accessed Virtual Recording

Room” to inventor Gregory Duane Ellis.

       50.    The ‘’707 patent is presumed valid under 35 U.S.C. § 282.

       51.    Onstream owns all rights, title, and interest in the ’707 patent.

       52.    Onstream has not granted Haivision an approval, an authorization or a

license to the rights under the ’707 patent.




                                               8
         Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 9 of 32




       53.    The ’707 patent relates to, among other things, an audio and video stream

recording, storage and delivery system.

       54.    The specification of the ’707 patent is the same as the ’068 patent

specification, and addresses and solves the problems recited above and described in the

’707 patent specification.

                                  CLAIMS FOR RELIEF

             Count I – Infringement of United States Patent No. 9,161,068

       55.    Onstream repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       56.    On information and belief, Haivision (or those acting on its behalf) makes,

uses, and provides haivision.com and sells and/or offers to sell products and services in

the United States that use Haivision as a feature or component. Haivision, as well as the

hardware and software components comprising the system that enables the Haivision

service to operate, including but not limited to servers, server software, client software,

and other computer systems and components (the “Haivision System”), infringes

(literally and/or under the doctrine of equivalents) at least claim 1 of the ‘068 patent.

       57.    On information and belief, one or more components of the Haivision

System employs and provides a method that records audio and video material over an

Internet browser connection established between a user front end and a host back end.




See https://www.haivision.com/solutions/performance-recording/



                                             9
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 10 of 32




See https://www.haivision.com/blog/enterprise-video-answers/8-reasons-why-haivision-media-

platform-is-the-most-complete-enterprise-video-solution/

       58.    On information and belief, one or more components of the Haivision

System can either be accessed through an Internet browser on a desktop computer or a

mobile device.




See https://www.haivision.com/blog/enterprise-video-answers/8-reasons-why-haivision-media-

platform-is-the-most-complete-enterprise-video-solution/

       59.    On information and belief, when a user wants to begin streaming using

Haivision, one or more components of the Haivision System delivers a code, which can

be executed by a browser.

       60.    On information and belief, one or more components of the Haivision

System delivers a code that enables the streaming of audio and video material.

       61.    On information and belief, one or more components of the Haivision

System delivers a browser-executable-code that is a browser independent recording

application that initiates the audio and video stream to be recorded.




                                              10
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 11 of 32




See https://www.haivision.com/solutions/performance-recording/




See https://www.haivision.com/blog/enterprise-video-answers/8-reasons-why-haivision-media-

platform-is-the-most-complete-enterprise-video-solution/

       62.    On information and belief, one or more components of the Haivision

System delivers a code that is executed though a browser at the user front end.

       63.    On information and belief, one or more components of the Haivision

System uses an Internet connection.




See https://doc.haivision.com/HMP3.4/administrator-s-guide/configuring-hmp/managing-

sources/configuring-secure-reliable-transport-srt-sources?searchTerm=internet

       64.    One or more components of the Haivision System employs and provides a

method wherein audio and video material is streamed over the Internet as the audio

and video material is captured by a recording device.




                                              11
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 12 of 32




See https://www.haivision.com/products/haivision-media-platform/workgroup-edition/

       65.    One or more components of the Haivision System uses and provides a

method wherein audio and video material is captured without using any recording

software installed on the user front end.




See https://www.haivision.com/blog/enterprise-video-answers/8-reasons-why-haivision-media-

platform-is-the-most-complete-enterprise-video-solution/




See https://www.haivision.com/about/press-releases/new-network-video-recording-media-

management-platform-calypso/

       66.    On information and belief, one or more components of the Haivision

System uses and provides a method that does not require transmission of a complete

audio and video file from the user front end. Rather, on information and belief, a stream




                                              12
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 13 of 32




of audio and video material is transmitted to one or more components of the Haivision

System as the audio and video material is being captured.

       67.    On information and belief, one or more components of the Haivision

System uses and provides a method wherein the audio and video recordings are made

and stored on the host back end as a complete file.

       68.    On information and belief, one or more components of the Haivision

System uses and provides a method wherein after the recording of audio and video

material is complete, one or more components of the Haivision System provides access

to the entire audio and video recording.




See https://youtu.be/N2spxdVKNbY

       69.    On information and belief, Haivision directly infringes at least claim 1 of

the ’068 patent, and is in violation of 35 U.S.C. § 271(a) by using and providing

Haivision.

       70.    Haivision’s direct infringement has damaged Onstream and caused it to

suffer and continue to suffer irreparable harm and damages.




                                            13
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 14 of 32




             Count II – Infringement of United States Patent No. 9,467,728

       71.    Onstream repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       72.    On information and belief, Haivision (or those acting on its behalf) makes,

uses, offers to sell, sells, and provides one or more components of the Haivision System.

For this reason, Haivision infringes (literally and/or under the doctrine of equivalents)

at least claims 1 and 21 of the ’728 patent.

       73.    On information and belief, one or more components of the Haivision

System employs and provides an Internet-based method that records audio and video

material over an Internet browser connection established between a user front end and

a host back end.




See https://www.haivision.com/solutions/performance-recording/




See https://www.haivision.com/blog/enterprise-video-answers/8-reasons-why-haivision-media-

platform-is-the-most-complete-enterprise-video-solution/

       74.    On information and belief, one or more components of the Haivision

System, including particularly and without limitation Haivision’s servers, transmits via

a network a platform-independent web application, which initiates the streaming of



                                               14
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 15 of 32




audio and video material from a user’s device as the audio and video material is being

captured by that device.

       75.    On information and belief, one or more components of the Haivision

System records audio and video material on Haivision’s servers via the Haivision web

application and stores that audio and video material as a complete file.




See https://youtu.be/N2spxdVKNbY

       76.    On information and belief, one or more components of the Haivision

System generates one or more codes, including without limitation codes comprising a

particular Studio Video Object ID, including but not limited to Universal Resource

Locator (URL) and Hyper Text Mark-Up Language (HTML) codes, which are associated

with the recorded and stored audio and video to facilitate accessing the recorded and

stored audio and video material from an additional location.




See https://doc.haivision.com/HMP3.4/user-s-guide/scheduling-and-managing-events-

sessions/using-public-links-to-share-sessions?searchTerm=share%20link




                                            15
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 16 of 32




       77.    On information and belief, the content of the one or more codes generated

by one or more components of the Haivision System depends on the type of code

supported by the additional location. On information and belief, the content of the one

or more codes generated by one or more components of the Haivision System depends

on, among other things, the data transfer protocols that are supported by the client

and/or device from which another user of Haivision is accessing the audio and video

material.

       78.    On information and belief, one or more components of the Haivision

System enables the copying and pasting of codes associated with the recorded and

stored audio and video material, including without limitation codes comprising a

particular Studio Video Object ID, including but not limited to URL and HTML codes,

to additional locations, wherein the activation of such a code provides access to the

recorded audio and video from additional locations.




See https://doc.haivision.com/HMP3.4/user-s-guide/scheduling-and-managing-events-

sessions/using-public-links-to-share-sessions?searchTerm=share%20link

       79.    On information and belief, Haivision directly infringes at least claims 1

and 21 of the ’728 patent, and is in violation of 35 U.S.C. § 271(a) by using and

providing Haivision.




                                            16
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 17 of 32




       80.    Haivision’s direct infringement has damaged Onstream and caused it to

suffer and continue to suffer irreparable harm and damages.

             Count III – Infringement of United States Patent No. 10,038,930

       81.    Onstream repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       82.    On information and belief, Haivision (or those acting on its behalf) makes,

uses, offers to sell, sells, and provides one or more components of the Haivision System.

       83.    Haivision infringes (literally and/or under the doctrine of equivalents) at

least claim 1 of the ‘930 patent.

       84.    On information and belief, one or more components of the Haivision

System employs a method that transmits via a network a browser-independent

recording application from Haivision’s servers to the devices used by Haivision’s users.

       85.    On information and belief, one or more components of the Haivision

System receives a media stream from the devices used by Haivision’s users.

       86.    On information and belief, the media streams that are transmitted to one

or more components of the Haivision System are captured by Haivision’s browser-

independent recording applications, which execute in a browser.




See https://www.haivision.com/solutions/performance-recording/




                                             17
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 18 of 32




See https://www.haivision.com/blog/enterprise-video-answers/8-reasons-why-haivision-media-

platform-is-the-most-complete-enterprise-video-solution/

       87.    On information and belief, Haivision does not require the installation of

record management software to be installed on the devices used by their users to access

Haivision:




See https://www.haivision.com/blog/enterprise-video-answers/8-reasons-why-haivision-media-

platform-is-the-most-complete-enterprise-video-solution/

       88.    On information and belief, the media streams generated by the users of

Haivision are recorded on one or more components of the Haivision System using the

browser-independent recording application.

       89.    On information and belief, Haivision directly infringes at least claims 1

and 11 of the ’930 patent, and is in violation of 35 U.S.C. § 271(a) by using and

providing Haivision.

       90.    Haivision’s direct infringement has damaged Onstream and caused it to

suffer and continue to suffer irreparable harm and damages.




                                              18
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 19 of 32




             Count IV – Infringement of United States Patent No. 10,200,648

       91.    Onstream repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       92.    On information and belief, Haivision (or those acting on its behalf) makes,

uses, offers to sell, sells, and provides Haivision and sells and/or offers to sell products

and services in the United States that use Haivision as a feature or component.

       93.    Haivision, infringes (literally and/or under the doctrine of equivalents) at

least claim 1 of the ’648 patent.

       94.    On information and belief, one or more components of the Haivision

System employs an Internet-based recording method that performs all of its audio and

video recording functions over an Internet browser connection established between a

user front end and a host back end:




See https://www.haivision.com/solutions/performance-recording/




See https://www.haivision.com/blog/enterprise-video-answers/8-reasons-why-haivision-media-

platform-is-the-most-complete-enterprise-video-solution/

       95.    On information and belief, one or more components of the Haivision

System records audio and video material that is created by a user over an internet



                                              19
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 20 of 32




browser connection, without requiring recording functionality to be present in the

user’s device.

       96.       On information and belief, one or more components of the Haivision

System stores audio and video material on Haivision’s servers.




See https://youtu.be/N2spxdVKNbY

       97.       On information and belief, one or more components of the Haivision

System generates one or more codes, including without limitation codes comprising a

particular Studio Video Object ID, including but not limited to URL and HTML codes,

associated with the recorded and stored audio and video, to facilitate accessing the

recorded and stored audio and video material.

       98.       On information and belief, one or more components of the Haivision

System enables the copying and pasting of code, including without limitation codes

comprising a particular Studio Video Object ID, including but not limited to URL and

HTML codes, to additional locations, wherein the activation of such a code provides

access to the recorded audio and video from additional locations.




                                             20
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 21 of 32




See https://doc.haivision.com/HMP3.4/user-s-guide/scheduling-and-managing-events-

sessions/using-public-links-to-share-sessions?searchTerm=share%20link

       99.     On information and belief, Haivision directly infringes at least claims 1 of

the ’648 patent, and is in violation of 35 U.S.C. § 271(a) by using and providing

Haivision.

       100.    Haivision’s direct infringement has damaged Onstream and caused it to

suffer and continue to suffer irreparable harm and damages.

              Count V – Infringement of United States Patent No. 10,674,109

       101.    Onstream repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       102.    On information and belief, Haivision (or those acting on its behalf) makes,

uses, offers to sell, sells, and provides one or more components of the Haivision System,

which infringes (literally and/or under the doctrine of equivalents) at least claim 1 of

the ‘109 patent.

       103.    On information and belief, one or more components of the Haivision

System employs and provides a method that records audio and video material over an

Internet browser connection established between a user front end and a host back end.




See https://www.haivision.com/solutions/performance-recording/




                                             21
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 22 of 32




See https://www.haivision.com/blog/enterprise-video-answers/8-reasons-why-haivision-media-

platform-is-the-most-complete-enterprise-video-solution/

       104.    On information and belief, one or more components of the Haivision

System can either be accessed through an Internet browser on a desktop computer or a

mobile device.




See https://www.haivision.com/blog/enterprise-video-answers/8-reasons-why-haivision-media-

platform-is-the-most-complete-enterprise-video-solution/

       105.    On information and belief, when a user wants to begin streaming using

one or more components of the Haivision System, one or more components of the

Haivision System delivers a code, which can be executed by a browser.

       106.    On information and belief, one or more components of the Haivision

System delivers a code that enables the streaming of audio and video material.

       107.    On information and belief, one or more components of the Haivision

System delivers a browser-executable-code that is a browser independent recording

application.




                                              22
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 23 of 32




      108.   On information and belief, one or more components of the Haivision

System delivers a code that is executed though a browser at a client device.

      109.   On information and belief, one or more components of the Haivision

System uses an Internet connection.

      110.   One or more components of the Haivision System employs and provides a

method wherein audio and video material is streamed over the Internet as the audio

and video material is captured by a recording device.

      111.   On information and belief, one or more components of the Haivision

System uses and provides a method wherein audio and video material is captured

without using any recording software installed on a client device.

      112.

      113.   On information and belief, one or more components of the Haivision

System uses and provides a method wherein the audio and video material are recorded

on the host back end as a complete file.




See https://youtu.be/N2spxdVKNbY




                                           23
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 24 of 32




       114.    On information and belief, Haivision directly infringes at least claim 1 of

the ’109 patent, and is in violation of 35 U.S.C. § 271(a) by using and providing the

Haivision.

       115.     Haivision’s direct infringement has damaged Onstream and caused it to

suffer and continue to suffer irreparable harm and damages as a result of Haivision’s

infringement.

              Count VI – Infringement of United States Patent No. 10,694,142

       116.    Onstream repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       117.    On information and belief, Haivision (or those acting on its behalf) makes,

uses, offers to sell, sells, and provides one or more components of the Haivision System,

which infringes (literally and/or under the doctrine of equivalents) at least claim 1 of

the ‘142 patent.

       118.    On information and belief, one or more components of the Haivision

System employs and provides a method that records audio and video material over an

Internet browser connection established between a user front end and a host back end.




See https://www.haivision.com/solutions/performance-recording/




                                             24
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 25 of 32




See https://www.haivision.com/blog/enterprise-video-answers/8-reasons-why-haivision-media-

platform-is-the-most-complete-enterprise-video-solution/

       119.   On information and belief, one or more components of the Haivision

System can either be accessed through an Internet browser on a desktop computer or a

mobile device.




See https://www.haivision.com/blog/enterprise-video-answers/8-reasons-why-haivision-media-

platform-is-the-most-complete-enterprise-video-solution/

       120.   On information and belief, when a user wants to begin streaming using

one or more components of the Haivision System, one or more components of the

Haivision System delivers a code, which can be executed at a user front end.

       121.   On information and belief, one or more components of the Haivision

System delivers a code that is executed at the user front end to initiate the streaming of

audio and video material as it is being captured by one or more capturing devices at the

user front end to the host back end.

       122.   On information and belief, one or more components of the Haivision

System delivers a code that is executed though a browser at the user front end without

being installed.

       123.   On information and belief, one or more components of the Haivision

System uses an Internet connection.



                                              25
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 26 of 32




       124.   One or more components of the Haivision System employs and provides a

method wherein audio and video material is streamed over the Internet as the audio

and video material is captured by a recording device.

       125.   On information and belief, one or more components of the Haivision

System uses and provides a method that does not require transmission of a complete

audio and video file from the user front end. Rather, on information and belief, a stream

of audio and video material is transmitted to one or more components of the Haivision

System as the audio and video material is being captured.

       126.   On information and belief, one or more components of the Haivision

System uses and provides a method wherein the audio and video material are recorded

on the host back end.




See https://youtu.be/N2spxdVKNbY

       127.   On information and belief, Haivision directly infringes at least claim 1 of

the ‘142 patent, and is in violation of 35 U.S.C. § 271(a) by using and providing the

Haivision.

       128.   Haivision’s direct indirect infringement has damaged Onstream and

caused it to suffer and continue to suffer irreparable harm and damages.




                                            26
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 27 of 32




              Count VII – Infringement of United States Patent No. 10,848,707

       129.     Onstream repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       130.     On information and belief, Haivision (or those acting on its behalf) makes,

uses, offers to sell, sells, and provides one or more components of the Haivision System,

which infringes (literally and/or under the doctrine of equivalents) at least claim 1 of

the ‘707 patent.

       131.     On information and belief, one or more components of the Haivision

System employs and provides a method receiving, at one or more host back end

application servers through at least a packet-based network connection, streamed

digital audio and digital video material being streamed from a front end digital audio

and digital video capturing device..




See https://www.haivision.com/solutions/performance-recording/




See https://www.haivision.com/blog/enterprise-video-answers/8-reasons-why-haivision-media-

platform-is-the-most-complete-enterprise-video-solution/




                                              27
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 28 of 32




       132.   On information and belief, one or more components of the Haivision

System can either be accessed through an Internet browser on a desktop computer or a

mobile device.




See https://www.haivision.com/blog/enterprise-video-answers/8-reasons-why-haivision-media-

platform-is-the-most-complete-enterprise-video-solution/

       133.   On information and belief, one or more components of the Haivision

System uses an Internet connection.

       134.   One or more components of the Haivision System employs and provides a

method wherein the streamed digital audio and digital video material is captured on

the front end digital audio and digital video capturing device without requiring on the

front end digital audio and digital video capturing device local installation of recording

software that is configured to record digital audio and digital video material as a

complete file to a local storage memory.

       135.   On information and belief, one or more components of the Haivision

System uses and provides a method for remotely recording the streamed digital audio

and digital video material over at least the packet-based network connection at the one

or more host back end application servers as a sequentially stored file.

       136.   On information and belief, one or more components of the Haivision

System uses and provides a method of generating a pointer comprising a URL



                                              28
           Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 29 of 32




associated with the sequentially stored file to facilitate accessing of the sequentially

stored file.




See https://youtu.be/N2spxdVKNbY

       137.    On information and belief, one or more components of the Haivision

System uses and provides a method for enabling additional digital material comprising

(i) digital still image material, (ii) digital audio material, (iii) digital video material, (iv)

digital video material and digital audio material, (v) digital still image material and

digital video material, (vi) digital still image material and digital audio material, or (vii)

digital still image material, digital audio material, and digital video material, to be

associated with the sequentially stored file at the one or more host back end application

servers.

       138.    On information and belief, one or more components of the Haivision

System provides remote user access to the sequentially stored file and the additional

digital material in response to activation of the pointer comprising the URL.




                                                29
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 30 of 32




See https://doc.haivision.com/HMP3.4/user-s-guide/scheduling-and-managing-events-

sessions/using-public-links-to-share-sessions?searchTerm=share%20link

       139.   On information and belief, Haivision directly infringes at least claim 1 of

the ’707 patent and is in violation of 35 U.S.C. § 271(a) by using and providing the

Haivision.

       140.    Haivision’s direct infringement has damaged Onstream and caused it to

suffer and continue to suffer irreparable harm and damages.

                                     JURY DEMANDED

       141.   Pursuant to Federal Rule of Civil Procedure 38(b), Onstream hereby

requests a trial by jury on all issues so triable.

                                   PRAYER FOR RELIEF

Onstream respectfully requests this Court to enter judgment in Onstream’s favor and

against Haivision as follows:

   a. finding that Haivision has infringed one or more claims of the ’068 patent under

       35 U.S.C. §§ 271(a);

   b. finding that Haivision has infringed one or more claims of the ’728 patent under

       35 U.S.C. §§ 271(a);

   c. finding that Haivision has infringed one or more claims of the ’930 patent under

       35 U.S.C. §§ 271(a);

   d. finding that Haivision has infringed one or more claims of the ’648 patent under

       35 U.S.C. §§ 271(a);




                                               30
      Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 31 of 32




e. finding that Haivision has infringed one or more claims of the ‘109 patent under

     35 U.S.C. §§ 271(a);

f. finding that Haivision has infringed one or more claims of the ‘142 patent under

     35 U.S.C. §§ 271(a);

g. finding that Haivision has infringed one or more claims of the ‘707 patent under

     35 U.S.C. §§ 271(a);

h. awarding Onstream damages under 35 U.S.C. § 284, or otherwise permitted by

     law, including supplemental damages for any continued post-verdict

     infringement;

i. awarding Onstream pre-judgment and post-judgment interest on the damages

     award and costs;

j.   awarding cost of this action (including all disbursements) and attorney fees

     pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

k. awarding such other costs and further relief that the Court determines to be just

     and equitable.




                                         31
        Case 6:21-cv-00684-ADA Document 1 Filed 06/30/21 Page 32 of 32




Dated: June 30, 2021                Respectfully submitted,


                                    /s/Raymond W. Mort, III
                                    Raymond W. Mort, III
                                    Texas State Bar No. 00791308
                                    raymort@austinlaw.com

                                    THE MORT LAW FIRM, PLLC
                                    100 Congress Avenue, Suite 2000
                                    Austin, Texas 78701
                                    Tel/Fax: 512-865-7950

                                    Of Counsel:
                                    Ronald M. Daignault (pro hac vice to be filed)*
                                    Chandran B. Iyer (pro hac vice to be filed)
                                    Jason Charkow (pro hac vice to be filed)*
                                    rdaignault@daignaultiyer.com
                                    cbiyer@daignualtiyer.com
                                    jcharkow@ daignaultiyer.com

                                    DAIGNAULT IYER LLP
                                    8618 Westwood Center Drive
                                    Suite 150
                                    Vienna, VA 22182
                                    *Not admitted to practice in Virginia

                                    Attorneys for Onstream Media Corporation




                                      32
